DETAILED ACTION
Election/Restrictions
Claims 1-3, 10-13, 15, and 25-27 are allowable. The restriction requirement between inventions I and II and among species I, II, and III, as set forth in the Office action mailed on 7/6/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/6/2020 is partially withdrawn.  Claims 4-8 and 14, directed to nonelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 16-24, directed to nonelected invention II are withdrawn from consideration because they do not require all the limitations of an allowable claim.
As claims 16-24 are directed to an invention nonelected without traverse, claims 16-24 have been cancelled accordingly (see EXAMINER’S AMENDMENT below).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 16-24 have been cancelled (see Election/Restrictions section above).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not disclose or suggest the claimed “wherein the first heat generation member, the second heat generation member, the third heat generation member and the fourth heat generation member are arranged on the substrate, with no heat generation member other than the first heat generation member, the second heat generation member, the third heat generation member and the fourth heat generation member being arranged on the substrate, - 12 -wherein the first heat generation member is arranged at one end of the substrate in a width direction, wherein the second heat generation member is arranged at another end of the substrate in the width direction, to be symmetrical with the first heat generation member, and wherein the third heat generation member and the fourth heat generation member are arranged between the first heat generation member and the second heat generation member in the width direction of the substrate” in combination with the remaining limitations of claims 25-27.
Claims 1-8 and 10-15 stand as allowable for reasons set forth in the previous Office action.


Double Patenting
The provisional double patenting rejection set forth in the previous Office action has been withdrawn, as the claims recite features that are not obvious over Application No. 16/744,644.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CARLA J THERRIEN/Primary Examiner, Art Unit 2852